Title: From Thomas Jefferson to John Daly Burk, 12 June 1805
From: Jefferson, Thomas
To: Burk, John Daly


                  
                     Sir 
                     
                     Washington June 12. 05.
                  
                  According to promise in my former letter I wrote to mr Randolph to forward the volumes desired to Richmond, and to Govr. Page that I had at your request consigned them to him. I have just recieved his answer wherein he says ‘mr Burke deserves in my opinion encouragement to proceed in his work, & has every reason to believe that I will contribute any thing in my power to enable him to go on with a work of which in my opinion he has given an excellent specimen. but I would propose to you mr G. Jefferson as a person infinitely better suited to the care of your valuable volumes. indeed my dear Sir I think your collection of laws & newspapers too valuable to be entrusted to mr Burke & myself alone.’
                  I shall consequently write to mr Geo. Jefferson to place the vol. of laws in one of the judiciary offices, or wherever else you can have convenient access to them, & others at the same time who may want it for judicial purposes; and to deliver to you the vols of newspapers, under the safekeeping of your honor. for such a purpose all difficulties shall be got over as far as depends on me. Accept respectful salutations.
                  
                     Th: Jefferson 
                     
                  
               